DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Amendments made to the claims 19, 24 -33 and 36 - 37 overcome the indefiniteness rejections made under 35 USC §112 (b) to the claims 19 – 37 in the Non-Final Rejection dated 03/16/2021. New Claim 38 is added that indirectly depends from the independent claim 19. Therefore, Claims 19 - 20 and 22 – 38 are allowed.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Ito et al. (US 2012/0097663 A1), teaches a method of induction hardening and the process of measuring and storing the current and voltage of the induction process and identifying the induction process by reading it into an input device. However, Ito fails to teach in the method of controlling the temperature of a sleeve part of a tool holder of the independent claim 19, the steps of: during a shrink-fitting procedure, heating the sleeve part of the tool holder by inductive heating and measuring the present inductance while heating, and storing said present inductance of the induction coil for the tool holder when the sleeve part is ready for shrink- mounting or removal,  and for subsequent shrink-fitting procedures, performing a query to determine which tool holder with which sleeve part is inserted; heating the sleeve part of the tool holder while measuring the present inductance and terminating heating when the present inductance measured equals the stored inductance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761